DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-24 are objected to because of the following informalities: 
In claim 12, line 9, it is suggested to replace “a front surface” with --the front surface--, since a front surface has been previously claimed in line 4.
Appropriate correction is required.
In claim 21, line 9, it is suggested to replace “a front surface” with --the front surface--, since a front surface has been previously claimed in line 4.
Appropriate correction is required.
In claim 24, line 2, it is suggested to replace “where in” with –wherein-- in order to fix a grammatical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stanca et al. (US 2012/0193320).
Regarding claim 12, Stanca discloses a composition container including: an interior portion 125 to contain a composition (see figs. 1 and 2); a front surface (surface of front wall 121); a back surface opposite the front surface (surface which includes the collapsible portion 130 and hinge structure 250; see fig. 16A, 17, 20 and 21); and multiple side surfaces (side surfaces between the front and back surfaces, which include reinforcing ribs; see Marked-up fig. 17) to join the front surface to the back surface; a recess (via the hinge structure 250, a recess is created between legs 252 and 253; see figs. 5B and 23) along a back surface of the composition container, to promote collapse of the composition container along the back surface (see figs. 14, 15A, 25 and 30); wherein the recess (via the hinge structure 250, created between legs 252 and 253; see figs. 5B and 23) prior to collapse projects inwards towards the center of the composition container (as illustrated in figs. 5B and 23); and a number of reinforcing ribs on the front surface (surface of front wall 121) of the composition container to preserve the front surface during collapse of the composition container (see paragraph 108); and a dispensing mechanism 110 to dispense the composition from the composition container onto an application surface (see paragraphs 67, and 84).
With respect to the limitation “a number of protrusions on the multiple side surfaces that extend away from the composition container to promote collapse along the back surface and to preserve the front surface during collapse of the composition container”, it is noted that Stanca discloses a number of ribs (reinforcing ribs) on multiple side surfaces (see marked up fig. 17). Stanca further discloses wherein the ribs for strengthening may be internal or external extending away from the container (see paragraph 108).
Accordingly, a person of ordinary skill has good reasons to pursue the knownoptions or finite number of solutions, i.e. a number of reinforcing ribs being external extending ribs extending away from the composition container, or a number of reinforcing ribs being internal extending ribs extending inwardly into the container, for the predictable result of strengthening and stiffening the wall (promoting collapsing along the back surface and to preserve the front surface during collapse of the composition container), since the finite number of options are within the technical grasp of a person of ordinary skill in the art.

    PNG
    media_image1.png
    928
    846
    media_image1.png
    Greyscale


Marked-up fig. 17

Claims 13 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stanca et al. (US 2012/0193320) in view of Ophardt et al. (US 2009/0114679).
Regarding claim 13, it is noted that Stanca discloses wherein system includes a dispensing mechanism 110 (i.e. a pump; see paragraph 124). However, Stanca is silent to the teaching of the dispensing mechanism being a manual dispensing mechanism that is activate via user touch.
Ophardt teaches a dispensing system including a pump attached to a composition container, the pump being a manual dispensing mechanism that is activate via user touch for drawing fluid out of the container (see fig. 1 and paragraphs 21 and 64).
It would have been obvious to one of ordinary skill in the art to have utilized the dispensing mechanism being a manual dispensing mechanism that is activate via user touch in Stanca, as taught by Ophardt, since it was well known in the art to provide the dispensing mechanism being a manual dispensing mechanism (i.e. pump) that is activate via user touch, for actuation by the user for drawing fluid out of the container.
Regarding claims 19, 21 and 23, Stanca discloses all the elements of the claimed invention except the teaching of a dispensing housing.
Ophardt further teaches a dispenser housing 710, for allowing the dispensing system to be attached to a wall (see figs. 13 and 17, and paragraph 111).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the dispensing system of Stanca with a dispenser housing, as taught by Ophardt, in order to provide the system with a mounting means, allowing for the dispensing system to be attached to various structure for use, i.e. a wall.
With further respect to claims 21 and 23, it is noted that Ophardt teaches wherein the dispensing housing has a window (via open front) through which the front surface of the composition container is viewable (see figs. 13 and 17).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the dispensing housing having a window involves only routine skill in the art, for the predictable result of allowing the user to view the container (i.e. permitting the labels or other indicia to be viewed by the user). 
Regarding claim 20, it is noted that Stanca discloses wherein the recess and the number of reinforcing ribs preserve the front surface during collapse of the composition container (see Stanca paragraph 108). Accordingly, the recess and the number of reinforcing ribs of the combination of Stanca and Ophardt would ensure the alignment of the front surface of the composition container and the window.
Regarding claims 18 and 22, Stanca discloses a label disposed on the front surface of the composition container (see fig. 16 and paragraph 111), which label is preserved as the composition container collapses along the back surface while preserving the front surface of the composition container (see fig. 16 and paragraph 111).
Regarding claim 24, Ophardt discloses wherein the dispensing mechanism includes a dispensing port 102, where the contents of the composition container are gravity fed out of the dispensing port (see paragraphs 65 and 143).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stanca et al. (US 2012/0193320) in view of Leon (US 9,138,109).
Regarding claim 14, it is noted that Stanca discloses wherein system includes a dispensing mechanism 110 (i.e. a pump; see paragraph 124). However, Stanca is silent to the teaching of the dispensing mechanism being touch-free.
Leon teaches a dispensing mechanism for a container (in the form of a pump) which may be touch-free, including circuitry to activate the touch-free dispensing mechanism (see col. 2, lines 37-43), and a power supply to provide power (see col. 2, lines 58-63), allowing the user to receive liquid from the container without the need to touch the dispenser, permitting automated dispensing (see abstract and col. 2, lines 37-43).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Stanca dispensing system with the dispensing mechanism being touch-free, as taught by Leon, in order to provide a means for allowing the user to receive liquid from the container without the need to touch the dispenser (which may spread germs or may be bothersome to the user), allowing automated dispensing.
Regarding claim 17, Stanca discloses wherein the recess (via the hinge structure 250, a recess is created between legs 252 and 253; see figs. 5B and 23) along the back surface of the composition container is disposed on a top half of the back surface (the recess being exposed along a top half, as well as, a bottom half; see fig. 20). 



Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the claim objection(s) set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754      



/Vishal Pancholi/Primary Examiner, Art Unit 3754